Title: To James Madison from Et al., 24 February 1807
From: Meeker, Samuel
To: Madison, James



Sir
Philada. 24. February 1807

Beleiving that very great advantages will result from the Appointment by our Government of a Commercial Agent in the Island of Guadeloupe, with which very Important Communications and Commercial relations exist, and beleiving that Mr. Lewis Formon is attached to, and will support the Interest of the United States, and in all possible Cases aid and protect their Commerce. We beg leave Sir to introduce him to Your Acquaintance and recommend him for this Agency.  He has been educated in this Country, is a Citizen of the United States and is a Partner in the House of Dennis, Formon & Tabouillot of Point a Pitre Guadeloupe, and is already engaged in the Commerce of this Country.  We remain with great Respect Sir Your Obt. humble Servants

Saml Meeker
Tho’ Allibone
John Savage
L Napier
Thomas Nicollet
Augne. Bousquet Jr
Frs. Thel
Thos. FitzSimons
William Davy
Geo Latimer
Matw. Lawler
Gustavus Colhoun
John Godfr. Wachsmeier
James S. Cox
John Clement Stockey
Chand. Thiel

